                 Case 18-19441-EPK             Doc 523        Filed 01/25/19       Page 1 of 79



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                           Case No. 18-19441-EPK

      Debtor.                                                  Chapter 11
____________________________________/

          DEBTOR’S MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT,
                  AND RELATED ASSET PURCHASE AGREEMENT,
               WITH KK-PB FINANCIAL, LLC AND GLENN F. STRAUB

                                                        ***

    ATTENTION: THIS MOTION REQUESTS APPROVAL OF AN ORDER BARRING
         CLAIMS AND LITIGATION AGAINST CERTAIN THIRD-PARTIES

                                                        ***

                              CONCISE STATEMENT OF SALE TERMS
                              PURSUANT TO LOCAL RULE 6004-1(B):

      •   Property to Be Sold: The Real property located at 160 Royal Palm Way, Palm
          Beach, Florida, together with certain related personal property located on-site and
          off-site, and development rights. Exhibit B, Sections 2 and 4.

      •   Purchaser: KK-PB Financial, LLC, which the Debtor contends is an insider1 of the
          Debtor by virtue of the fact that its principal, Glenn F. Straub, is the Debtor’s
          former owner and manager.

      •   Price: $10,260,862, consisting of $5,125,000 in cash and a credit of $5,135,862.
          Exhibit B, Section 6.

      •   Closing Date: Twenty days following Court approval becoming final and non-
          appealable. Exhibit B, Section 11.

      •   Warranties. Exhibit B, Section 13.

      •   Private sale pursuant to Settlement Agreement; not subject to higher and better
          offers.

1
    KK-PB and Straub dispute that KK-PB is an insider as that term is defined under 11 U.S.C. § 101(31).



{2234/000/00431358}
             Case 18-19441-EPK         Doc 523     Filed 01/25/19    Page 2 of 79



   •   The Debtor does not have a policy of prohibiting the transfer of personally
       identifiable information, but given the nature of the property being sold, the Debtor
       does not believe that a consumer privacy ombudsman is required under 11 U.S.C. §
       332.

   •   Identity of Known Potential Lienholders: See Paragraphs 4 through 15 below.

   •   The Debtor will file a separate motion seeking expedited approval of the relief
       sought in this motion.


       Debtor in Possession, 160 Royal Palm, LLC (the “Debtor”), by and through its

undersigned counsel and pursuant to Federal Rule of Bankruptcy Procedure 9019 and 11 U.S.C.

§§ 105(a) and 363, requests approval of a Settlement Agreement------which includes a bar order

enjoining/releasing claims by non-parties against third parties------between the Debtor and KK-

PB Financial, LLC (“KK-PB”) and Glenn F. Straub “Mr. Straub”), as well as approval of a

related Asset Purchase Agreement (the “APA”) and sale of the Debtor’s real and personal

property. A copy of the Settlement Agreement is attached hereto as Exhibit A. A copy of the

APA is attached hereto as Exhibit B.


               BACKGROUND FACTS AND CLAIMS AGAINST ESTATE

       1.      On August 2, 2018 the Debtor filed a voluntary petition for relief under chapter

11 of the United States Bankruptcy Code, 11 U.S.C. §§ 1101 et seq.

       2.      The Debtor is managing its assets as a debtor in possession pursuant to §§ 1107(a)

and 1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee has been

appointed in the case.

       3.      The Debtor is a Florida limited liability company – currently managed by its

former receiver Cary Glickstein – which owns real property consisting of a partially-constructed

hotel/condominium located at 160 Royal Palm Way, Palm Beach, Florida (the “Real



{2234/000/00431358}                         2
               Case 18-19441-EPK        Doc 523     Filed 01/25/19    Page 3 of 79



Property”). The Real Property currently generates no income and its maintenance is causing

Debtor to incur ongoing administrative costs.

       4.       The Palm Beach County Tax Collector filed Claim No. 88 in the sum of

$170,342.38, plus 18% in statutory interest (the “Real Estate Tax Claim”) in this bankruptcy

case, which the Palm Beach County Tax Collector asserts is for 2018 ad valorem taxes and is

secured by the Real Property.

       5.       New Haven Contracting South, Inc. (“New Haven”), the Debtor’s former general

contractor, filed Claim No. 72 in the amount of $3,387,855.55 (the “New Haven Claim”) in this

bankruptcy case, which New Haven asserts is secured by the Real Property pursuant to a

mechanic’s lien recorded in 2013. New Haven’s principal and owner is Nicolas J. Laudano

(“Mr. Laudano”). The New Haven Claim has since been assigned to KK-PB.

       6.       The Real Property is encumbered by a mortgage (the “Mortgage”) to KK-PB

which was recorded in the Official Records of Palm Beach County on March 28, 2014 at O.R.

Book 26694, Page 1420. The Mortgage secures a promissory note (the “Note”) in the face

amount of $27,468,750 made to KK-PB. KK-PB has filed Claim No. 70-3 in the amount of

$39,684,844.73 (the “KK-PB Claim”), which KK-PB asserts is secured by the Real Property.

The Debtor has objected to the KK-PB Claim [ECF No. 178] (the “Debtor’s Claim

Objection”).

       7.       Place for Tile, Inc. has filed Claim No. 2 in the sum of $157,004.54 claim in this

bankruptcy case, which Place for Tile, Inc. asserts is secured by the Real Property. The Debtor’s

search of the public records indicates that Place for Tile, Inc. recorded a Claim of Lien in the

Official Records of Palm Beach County, Florida on November 26, 2014 at O.R. Book 27185,

Page 0202.



{2234/000/00431358}                          3
             Case 18-19441-EPK        Doc 523    Filed 01/25/19    Page 4 of 79



       8.      Architectural Precast & Foam, LLC has filed Claim No. 66 in the sum of

$8,030.78 in this bankruptcy case, which Architectural Precast & Foam, LLC asserts is secured

by the Real Property. The Debtor’s search of the public records indicates that Architectural

Precast & Foam, LLC recorded a Claim of Lien in the Official Records of Palm Beach County,

Florida on January 8, 2016 at O.R. Book 27266, Page 168.

       9.      Van Linda Ironworks, Inc. has filed Claim No. 69 in the sum of $104,097.31

claim in this bankruptcy case, which Van Linda Ironworks, Inc. asserts is secured by the Real

Property. The Debtor’s search of the public records indicates that Van Linda Ironworks, Inc.

recorded a Claim of Lien in the Official Records of Palm Beach County, Florida on December 1,

2014 at O.R. Book 27188, Page 1907.

       10.     Richard’s Woodwork, Inc. has filed Claim No. 86 in the sum of $41,341.59in this

bankruptcy case, which Richard’s Woodwork, Inc. asserts is secured by the Real Property. The

Debtor’s search of the public records indicates that Richard’s Woodwork, Inc. recorded a Final

Judgment in the Official Records of Palm Beach County, Florida on July 25, 2015 at O.R. Book

27694, Page 361.

       11.     James F. Biagi, P.E. has filed Claim No. 89 in the sum of $49,391.76 in this

bankruptcy case, which James F. Biagi, P.E. asserts is secured by the Real Property. The

Debtor’s search of the public records indicates that James F. Biagi, P.E. recorded a Final

Judgment in the Official Records of Palm Beach County, Florida on July 10, 2015 at O.R. Book

27660, Page 1139.

       12.     The Debtor has scheduled a $39,500,000.00 claim of Palm House Hotel, LLLP as

disputed on its Schedule D, ECF No. 107, Page 10 of 31, which is purportedly secured by a




{2234/000/00431358}                        4
             Case 18-19441-EPK         Doc 523     Filed 01/25/19     Page 5 of 79



mortgage on the Real Property recorded on October 17, 2014 in the Official Records of Palm

Beach County, Florida at O.R. Book 27103, Page 0129.

       13.     On November 14, 2016, approximately 63 foreign nationals (the “EB-5

Investors”) filed suit in the United States District Court for the Southern District of Florida

against several persons and entities, including the Debtor, KK-PB, New Haven, and Laudano, in

Case No. 9:16-cv-81871-KAM (the “District Court Case”), alleging that the Real Property had

been used to perpetuate common law and securities fraud against the EB-5 Investors. The EB-5

Investors have amended their complaint several times, most recently on October 23, 2018,

wherein the EB-5 Investors added claims against KK-PB to avoid the Note and Mortgage as

fraudulent transfers pursuant to Sections 726.105 and 726.106 of the Florida Statutes.

       14.     The EB-5 Investors have filed Claim Nos. 3 through 65 in this bankruptcy case,

totaling $41,743,326.39.

       15.     On November 26, 2018, a second group of thirteen foreign nationals (the “Other

EB-5 Creditors”) filed suit in the Circuit Court of the Fifteenth Judicial Circuit in and for Palm

Beach County, Florida against several persons and entities, including KK-PB, New Haven, and

Laudano, in Case No. 2018-CA-01481 (the “Other EB-5 Creditors’ State Court Case”),

alleging that the Real Property had been used to perpetuate common law and securities fraud

against the Other EB-5 Creditors.

       16.     The Other EB-5 Creditors have filed Claim Nos. 73 through 85 in this bankruptcy

case, totaling $30,844,346.

       17.     The deadline for non-governmental entities to file claims in this bankruptcy case

was October 31, 2018, and the deadline for governmental entities to file claims is January 29,

2019. ECF No. 51.



{2234/000/00431358}                         5
             Case 18-19441-EPK        Doc 523    Filed 01/25/19     Page 6 of 79




              THE STALKING HORSE BID AND SCHEDULED AUCTION

       18.      The Debtor previously entered into an Asset Purchase Agreement (the “Stalking

Horse APA”) with RREF II Palm House LLC (the “Stalking Horse Bidder”) for the sale of the

Real Property for $32,000,000.00, subject to higher and better offers. In its Amended Order

Granting Debtor’s Motion for the Entry of an Order (I) Approving Bid Procedures and Bid

Protections in Connection with the Sale of Substantially All of Its Assets, (II) Approving the

Form and Manner of Notice and Sale, (III) Scheduling an Auction and Sale Hearing and (IV)

Approving the Sale of the Assets Free and Clear of Liens, Claims and Encumbrances [ECF No.

273] (the “Bid Procedures Order”), the Court approved the Stalking Horse APA and scheduled

an auction (the “Auction”) and hearing to approve the sale to the winning bidder to immediately

follow. The Auction and hearing have been rescheduled to February 5, 2019. ECF No. 520.

       19.      Pursuant to Sections 5 and 8.4 of the Stalking Horse APA, the Stalking Horse

Bidder’s sole recourse should the Debtor fail to close on the sale of the Real Property to the

Stalking Horse Bidder and sell the Real Property to a different entity is: (a) return of its

$3,200,000.00 deposit; and (b) payment of a $350,000.00 break-up fee (the “Break-Up Fee”).

              THE SETTLEMENTS WITH THE TOWN OF PALM BEACH

       20.      Prior to the commencement of this bankruptcy case, the Town of Palm Beach

began assessing fines against the Debtor totaling over $3.9 million (the “Violation

Assessment”).

       21.      Prior to the commencement of this bankruptcy case, the Town of Palm Beach

Code Enforcement Board began assessing fines against the Debtor totaling over $155,000.00 (the

“Code Enforcement Fine”).



{2234/000/00431358}                        6
              Case 18-19441-EPK        Doc 523     Filed 01/25/19     Page 7 of 79



        22.    Following the execution of settlement agreements, a motion seeking approval of

the same [ECF No. 97], and a hearing to consider approval of the same, the Bankruptcy Court

entered its order [ECF No. 204] approving the Debtor’s settlements with the Town of Palm

Beach and the Town of Palm Beach Code Enforcement Board, which provide a $200,000

payment (the “$200k Payment”) to the Town of Palm Beach, a $50,000 payment (the “$50k

Payment”) to the Town of Palm Beach Code Enforcement Board, and extensions of a

development approval pertaining to the Real Property. Such settlements were conditioned upon

payment of the $200k Payment and the $50k Payment, respectively, on or before December 31,

2018.

        23.    However, the Debtor has since negotiated an extension of these deadlines to

February 28, 2019. See Amended Conditional Settlement Agreements attached hereto as

Exhibits C and D.

                       THE DEBTOR’S LITIGATION WITH KK-PB

        24.    From the outset of this bankruptcy case, the Debtor and KK-PB have been locked

in a dispute concerning the Real Property.

        25.    In its Motion to Limit Credit Bids with Respect to Sale of Substantially All of Its

Assets [ECF No. 103] (the “Motion to Limit Credit Bids”), as supplemented by ECF No. 163,

the Debtor contends KK-PB should be prevented, under 11 U.S.C. § 363(k), from credit bidding

the KK-PB Claim at any sale of the Real Property because: (a) the Note and Mortgage, and

recording of the Mortgage, were avoidable as actual and constructive fraudulent transfers

pursuant to 11 U.S.C. 544 and Sections 726.105 and 726.106 of the Florida Statutes; (b) the Note

and Mortgage are unenforceable; (c) the KK-PB Claim should be equitably subordinated

pursuant to 11 U.S.C. § 510(c); and (d) the KK-PB Claim should be recharacterized as equity.



{2234/000/00431358}                          7
             Case 18-19441-EPK         Doc 523     Filed 01/25/19     Page 8 of 79



The Debtor also raised objections to the amount and extent of the secured claim alleged by KK-

PB.

       26.     In its Motion to Estimate Claim for Purposes of Credit Bidding Pursuant to 11

U.S.C. §§ 502(c) and 363(k) [ECF No. 133] (the “Motion to Estimate”), further clarified at ECF

No. 164, KK-PB disputes the merits of the Motion to Limit Credit Bids and contends that it

should be permitted to credit bid the full amount of the KK-PB Claim at any sale of the Real

Property. Furthermore, in its Motion to (1) Modify and Terminate Automatic Stay; or (II)

Dismiss Chapter 11 Proceeding [ECF No. 69] (the “Stay Relief Motion”), KK-PB seeks relief

from the automatic stay and/or dismissal of the bankruptcy case in order to pursue a foreclosure

action against the Real Property.

       27.     Mr. Straub is the principal and owner of KK-PB. Craig T. Galle (“Mr. Galle”)

and his law firm, The Galle Law Group, P.A. (“Galle P.A.”, and with Mr. Galle, “Galle”) have

served as legal counsel to KK-PB and Mr. Straub. Sal V. Spano (“Mr. Spano”) has provided

bookkeeping services to KK-PB and Mr. Straub.

       28.     The Motion to Limit Credit Bids, the Motion to Estimate, and the Stay Relief

Motion (together, the “Contested Matters”) were heavily litigated through multiple motions and

responses, multiple hearings, a myriad of discovery, and two (2) days of final evidentiary hearing

on January 8, 2019 and January 11, 2019. On the third day of the final evidentiary hearing,

January 18, 2019, the parties pursued settlement negotiations and entered into the Settlement

Agreement and APA, subject to the Court’s approval. If approved, the Settlement Agreement

and APA will resolve the Contested Matters, the Debtor’s Claim Objection, and the dispute

between the Debtor and KK-PB.




{2234/000/00431358}                         8
             Case 18-19441-EPK          Doc 523    Filed 01/25/19     Page 9 of 79



       29.     The parties entered into the Settlement Agreement to avoid the cost, expense,

delay, and uncertainty of litigation or other dispute resolution procedures. While the Debtor

believes it has meritorious positions regarding the dispute over the Real Property, the Debtor

bears enormous risk should the Court rule against it on the Contested Matters, and potential

lengthy appeals that could delay the administration of the Debtor’s estate and increase the

administrative burdens to the estate.

       30.     Accordingly, the Debtor, in exercising its business judgment, believes that the

Settlement Agreement and the APA are in the best interest of the estate.

                       SUMMARY OF MATERIAL TERMS OF THE
                         SETTLEMENT AGREEMENT AND APA

       31.     What follows are the material terms of the Settlement Agreement and the

interrelated APA. Such summarized terms are for notice purposes only, and reference should be

made to the Settlement Agreement and APA for controlling terms.

   a. Settlement Payment: KK-PB shall pay Debtor $5,125,000.00 (the “Settlement
   Payment”). The Settlement Payment shall be utilized by the Debtor to pay, among other
   things and if applicable, the Break-Up Fee, broker compensation, the $200k Payment, the
   $50k Payment, and allowed creditor claims, including the allowed claims of the EB-5
   Investors and the Other EB-5 Creditors.

   b. Debtor to Pay Broker and Town: Debtor shall be responsible for paying the broker
   retained by Debtor [ECF Nos. 19 and 66], and Debtor shall be responsible for paying the
   $200k Payment to the Town of Palm Beach and $50k Payment to the Town of Palm Beach
   Code Enforcement Board simultaneously with its receipt of the Settlement Payment.

   c. Transfer of Property to KK-PB: In consideration of the Settlement Payment, and a
   credit of $5,135,862, Debtor shall convey the Real Property, as well as all tangible and
   intangible personal property and equipment located thereon or off-site including, but not
   limited to, marble and elevator material and equipment, and all transferable rights, including
   development rights with respect to the Real Property, to KK-PB or an entity designated by
   KK-PB. Such conveyance shall be free and clear of all liens, claims, interests, and
   encumbrances pursuant to 11 U.S.C. § 363(f), pursuant to an order which provides that: (i)
   KK-PB (or its designee) is not the mere continuation or successor to the Debtor; (ii) KK-PB
   (or its designee) is entitled to the protections of 11 U.S.C. § 363(m); (iii) the conveyance is



{2234/000/00431358}                         9
             Case 18-19441-EPK         Doc 523      Filed 01/25/19     Page 10 of 79



   not avoidable pursuant to 11 U.S.C. § 363(n); and (iv) the order approving the conveyance
   shall be immediately effective pursuant to Federal Rule of Bankruptcy Procedure 6004(h).

   d. Taxes: KK-PB shall be responsible for the payment of all real property/ad valorem taxes
   relating to the Real Property for tax years 2018 and 2019, including the Real Estate Tax
   Claim.

   e. Withdrawal of the New Haven Claim: KK-PB shall withdraw the New Haven Claim
   and indemnify Debtor and its estate with respect to the New Haven Claim.

   f. Mutual Releases: See Settlement Agreement at Section 11.

   g. Bar Order/Injunction/Third Party Releases: KK-PB and Mr. Straub’s entry into the
   Settlement Agreement and APA is expressly conditioned upon the Court’s entry of an order
   barring/enjoining/releasing all claims and litigation by the EB-5 Investors, the Other EB-5
   Creditors, and any other creditors or potential creditors against KK-PB, Mr. Straub, Galle,
   Mr. Spano, New Haven, Mr. Laudano, and related parties and professionals, with respect to
   any and all actions and transactions arising from or relating to Debtor, the Real Property, the
   investments made by the EB-5 Investors and Other EB-5 Creditors in Palm House Hotel,
   LLLP, and any and all other matters that were directly or indirectly, or tangentially, related to
   the Real Property, Debtor, or Debtor’s estate.

   h. Findings of Good Faith/No Improper or Unlawful Acts: See Settlement Agreement at
   Section 9.

                      APPROVAL OF THE SETTLEMENT AGREEMENT

       32.     Through this motion, the Debtor, among other things, requests that this Court

enter an order approving the Settlement Agreement to permit the parties to amicably resolve their

disputes.

       33.     “It is generally recognized that the law favors compromise of disputes over

litigation for litigation sake.” In re Bicoastal Corp., 164 B.R. 1009, 1016 (Bankr. M.D. Fla.

1993). Rule 9019(a) grants the bankruptcy court the power to approve settlements. GMGRSST,

Ltd. v. Menotte (In re Air Safety Int’l, L.C.), 336 B.R. 843, 852 (S.D. Fla. 2005).

       34.     Pursuant to Federal Rule of Bankruptcy Procedure 9019, the Court may approve a

compromise or settlement after notice and a hearing. Accordingly, it is within the scope of this

Court’s authority to approve the Settlement Agreement.


{2234/000/00431358}                          10
             Case 18-19441-EPK          Doc 523   Filed 01/25/19     Page 11 of 79



       35.     When considering settlements for approval, the bankruptcy court is to “determine

whether the proposed settlement is fair and equitable.” In re Air Safety Int’l, L.C., 336 B.R. at

852. The Eleventh Circuit Court of Appeals has set forth factors to assist bankruptcy courts in

determining whether a settlement proposal meets the appropriate standard. Id. These factors are

as follows: (a) the probability of success in the litigation; (b) the difficulties, if any, to be

encountered in the matter of collection; (c) the complexity of the litigation involved, and the

expense, inconvenience and delay necessarily attending it; and (d) the paramount interest of the

creditors and a proper deference to their reasonable views in the premises. See Wallis v. Justice

Oaks II, Ltd., 898 F.2d 1544, 1549 (11th Cir. 1990); see also Romagosa v. Thomas, 236 Fed.

Appx. 498, 504 (11th Cir. 2007) (setting forth Justice Oaks Factors and affirming bankruptcy

court’s approval of settlement agreement). Moreover, “[t]he bankruptcy court is not required to

rule on the merits, and must look only to the probabilities.” Id. Settlements or compromises

should be approved unless they “fall below the lowest point in the range of reasonableness.” In

re Bicoastal Corp., 164 B.R. at 1016.

       36.     The Justice Oaks Factors weigh in favor of approving the terms of the Settlement

Agreement. In negotiating the terms of the Settlement Agreement, Debtor and its counsel

carefully evaluated the costs and risks of litigation and the defenses that could be raised in its

sound business judgment.

   A. Paramount Interest of the Creditors.

       16.     The Settlement Agreement will resolve significant, substantial, and high-stakes

litigation for which there was no guaranty as to the outcome. For example, the Settlement

Agreement will resolve the Contested Matters, the Debtor’s Claim Objection, and the matter of

the New Haven Claim, KK-PB’s assumption of the liability for 2018 and 2019 real estate/ad



{2234/000/00431358}                         11
             Case 18-19441-EPK        Doc 523     Filed 01/25/19     Page 12 of 79



valorem taxes with respect to the Real Property, KK-PB’s payment of $5,125,000 in cash to the

Debtor in exchange for the Real Property and personal property. The Settlement Agreement also

enables the parties to avoid a lengthy appeal period and permits the Debtor to move forward with

administrating the estate and avoid incurring additional administrative costs associated with the

litigation expenses and holding costs during an appeal. The Settlement Agreement provides for a

specific recovery to the estate in the amount of $5,125,000 in cash, and effectively satisfies the

KK-PB’s alleged secured claim in the amount of $39,684,844.73 in exchange for the Real

Property and personal property.

       17.       By entering into the Settlement Agreement, the Debtor is able to ensure it ends

costly litigation, avoids a potentially lengthy appeal, while obtaining inter alia $5,125,000 in

cash and resolving millions of dollars in claims, which will allow a distribution to creditors

holding allowed claims.      Moreover, the disposition of the Real Property agreed to in the

Settlement Agreement will allow the Debtor to cease incurring additional administrative carrying

costs, which will benefit creditors holding allowed claims.      The Debtor therefore requests

approval of the Settlement Agreement, which is fair, reasonable, and in the best interest of the

Debtor’s estate and its creditors.

   B. Probability of Success in the Litigation and the Complexity, Expense, Inconvenience
      and Delay of the Litigation Involved.

       18.     The issues presented in the Contested Matters and the Debtor’s dispute with KK-

PB were relatively complex, as they involved, among other things: (a) establishing the Debtor’s

insolvency and/or possession of unreasonably small capital on key dates; (b) whether Mr. Straub

and/or KK-PB provided consideration to the Debtor and whether Mr. Straub and/or KK-PB

provided reasonable equivalent value to the Debtor; (c) whether, with respect to the fraudulent

transfer claims, the Debtor could either utilize the relation-back provision of Federal Rule of


{2234/000/00431358}                         12
             Case 18-19441-EPK          Doc 523     Filed 01/25/19     Page 13 of 79



Civil Procedure 15(c)(1)(B) or an unliquidated claim filed by the Securities and Exchange

Commission combined with a pair of obscure federal statutes---28 U.S.C. §§ 2415(a) and 2416---

to bring fraudulent transfer claims against KK-PB outside the normal statute of limitations in

order to avoid the Note and Mortgage.

       19.     The expense of such litigation involved the Debtor’s retention of the undersigned

counsel, a forensic accountant, and an appraiser specializing in hotels, all of whom worked

extremely long hours in the lead up to, and during, the evidentiary hearing on the Contested

Matters, all, except in the case of the appraiser, with no guarantee of being fully compensated for

such work. The Debtor anticipates that the expense of an appeal with regard to the Contested

Matters would result in additional significant professional fees.

   C. Difficulties to be Encountered in the Matter of Collection.

       20.     Furthermore, if the Debtor was fully or partially successful in its litigation of the

Contested Matters, KK-PB may have appealed the result and thereby caused the Debtor to incur

a significant delay before it was able to make distributions to allowed creditors.

       21.     Accordingly, the Court should approve the Settlement Agreement as a reasonable

exercise of the Debtor’s sound business judgment resulting in protection of the best interests of

the estate, and in doing so, enter an order containing the provisions and findings set forth in

Sections 8 (bar order provisions) and 9 (findings of good faith/no improper or unlawful acts) that

KK-PB and Mr. Straub have conditioned the effectiveness of the Settlement Agreement upon.


    APPROVAL OF THE BAR ORDER/INJUNCTION/THIRD-PARTY RELEASES

       22.     As set forth above and in Section 8 of the Settlement Agreement, an integral part

of the Settlement Agreement negotiated and agreed to by the parties is the Court’s entry of an

order barring/enjoining/releasing all claims and litigation by the EB-5 Investors, the Other EB-5


{2234/000/00431358}                          13
             Case 18-19441-EPK          Doc 523     Filed 01/25/19      Page 14 of 79



Creditors, and any other creditors or potential creditors against KK-PB, Mr. Straub, Galle, Mr.

Spano, New Haven, Mr. Laudano, and related parties and professionals, with respect to any and

all actions and transactions arising from or relating to the Debtor, the Real Property, investments

made by the EB-5 Investors and Other EB-5 Creditors in Palm House Hotel, LLLP, and any and

all other matters that were directly or indirectly, or tangentially, related to the Real Property, the

Debtor, or the Debtor’s estate.

       37.     Pursuant to 11 U.S.C. § 105(a), the Court may enter the bar order requested by the

parties as part of the Settlement Agreement by determining that such bar order is fair and

equitable, In re Munford, 97 F.3d 449, 455 (11th Cir. 1996), and in doing to, may consider “the

interrelatedness of the claims that the bar order precludes, the likelihood of [barred parties] to

prevail on the barred claim, the complexity of the litigation, and the likelihood of depletion of the

resources of the settling defendants.” In re Munford, 97 F.3d at 455; see also In re Rothstein

Rosenfeldt Adler, P.A., 2010 WL 3743885, at *6-7 (Bankr. S.D. Fla. 2010) (summarizing and

quoting Munford to state that “(i) public policy favors settlements; (ii) the cost of litigation can

be burdensome to a bankruptcy estate, and (iii) bar orders pay an integral role in facilitating

settlements,” and considering factors such as whether the requested bar order “is a critical and

required term of the Settlement Agreement,” and “is necessary to achieve the complete

resolution of the issues contained in the Settlement Agreement, without which the Settling

Parties would not proceed with the Settlement Agreement.”).

       38.     Here, the gravamen of the relevant claims brought by the EB-5 Investors and

Other EB-5 Creditors is that the Real Property was utilized by non-released parties to perpetuate

a fraud, and that KK-PB, New Haven, and Laudano improperly benefitted from such purported

action. While such claims do not directly reach Galle or Mr. Spano, the claims are sufficiently



{2234/000/00431358}                           14
             Case 18-19441-EPK         Doc 523     Filed 01/25/19     Page 15 of 79



interrelated with the Contested Matters that Debtor and KK-PB are seeking to settle. As such,

settlement ensures that holders of allowed claims in this bankruptcy case will see a recovery

from the Real Property.

       39.     As to Galle and Mr. Spano, no barred parties have asserted claims relating to the

matters that would be subject to the Bar Order requested herein. As to the EB-5 Investors, such

claims are pending in the District Court Case, which has not advanced passed the pleading stage.

As to the Other EB-5 Creditors, such claims are pending in the Other EB-5 Creditors’ State

Court Case, which has not advanced passed the pleading stage. Accordingly, the likelihood that

the barred parties will prevail on claims against KK-PB, Mr. Straub, Galle, New Haven, Mr.

Laudano, and Mr. Spano is uncertain.

       23.     As the Settlement Agreement makes clear in Section 8, the requested bar order

benefitting KK-PB, Mr. Straub, Galle, New Haven, Mr. Laudano, and Mr. Spano is an integral

and required term of the Settlement Agreement without which KK-PB and Mr. Straub would not

have been willing to enter into the Settlement Agreement resolving the Contested Matters.

       24.     Finally, the requested bar order is fair and equitable. No party has asserted claims

against Mr. Straub, Galle, or Mr. Spano that would be barred by the bar order. As to New Haven

and Mr. Laudano, these parties have assisted in facilitating the Settlement Agreement by causing

the senior secured New Haven Claim to be assigned to KK-PB, thereby permitting KK-PB to

waive the New Haven Claim as part of the Settlement Agreement. As to KK-PB and its

principal, Mr. Straub, such parties are paying the Debtor the Settlement Payment, permitting

creditors, including the EB-5 Investors and Other EB-5 Creditors, to obtain a distribution that

was otherwise uncertain from the disposition of the Real Property.

       40.     Accordingly, the Court should, as part of its entry of an order approving the



{2234/000/00431358}                         15
               Case 18-19441-EPK       Doc 523     Filed 01/25/19     Page 16 of 79



Settlement Agreement, enter the bar order set forth in Section 8 of the Settlement Agreement.

                      APPROVAL OF THE APA AND CONVEYANCE
                         OF THE REAL PROPERTY TO KK-PB

         25.    Lastly, pursuant to 11 U.S.C. §§ 363(b), (f), (m), and (n), and Federal Rule of

Bankruptcy Procedure 6004(h) the Debtor, as part of the Settlement Agreement and the related

APA, seeks to convey the Real Property (and certain related personal property and rights) to KK-

PB (or its designee), free and clear of all liens, claims, encumbrances, and interests, and with

specific findings that KK-PB (or its designee) is purchasing the Real Property in good faith, in a

non-collusive manner, without successor liability, and with the Court deeming the conveyance

effective immediately upon entry of its order.

         26.    Section 363(f) of the Bankruptcy Code authorizes the Debtor to sell property of

the estate free and clear of any liens, claims or encumbrances if one of the following is met: (1)

applicable non-bankruptcy law permits sale of such property free and clear of such interest; (2)

such entity consents, (3) such interest is a lien and the price at which such property is to be sold

is greater than the aggregate value of all liens on such property, (4) such interest is in bona fide

dispute or (5) such entity could be compelled, in a legal or equitable proceeding, to accept a

money satisfaction of such interest. The language of Section 363(f) is in the disjunctive, so that

a sale free and clear of interests can be approved if any of the aforementioned conditions is met.

In re Heine, 141 B.R. 185, 189 (Bankr. D.S.D. 1992); In re Elliot, 94 B.R. 343, 345 (E.D. Pa.

1988).

         27.    The only liens, claims, encumbrances, or interests in the Real Property that are

senior to KK-PB’s claim are the secured Real Estate Tax Claim and the New Haven Claim. As

to the Real Estate Tax Claim, such claim is expressly assumed by KK-PB in the Settlement

Agreement and, regardless cash consideration to be paid by KK-PB to the Debtor – the sum of


{2234/000/00431358}                          16
              Case 18-19441-EPK       Doc 523     Filed 01/25/19     Page 17 of 79



$5,125,000 – is greater than the amount – $170,342.38 – of the Real Estate Claim. Accordingly,

Debtor may convey the Real Property free and clear of the Real Estate Tax Claim pursuant to 11

U.S.C. § 363(f)(3). The New Haven Claim has been assigned to KK-PB and will be waived as

part of the Settlement Agreement.

       28.     With regard to the several claims secured by liens on the Real Property discussed

at the beginning of this Motion, each of those claims are junior to the secured KK-PB Claim.

Given that KK-PB is taking a conveyance of the Real Property in exchange for, among other

things, a release of the KK-PB Claim and a cash payment of $5,125,000, such junior liens are

unsecured by the Real Property and applicable non-bankruptcy law (i.e., Florida mortgage

foreclosure law pertaining to the foreclosure of out-of-the-money junior liens by senior

foreclosing mortgagees) permits the sale of the Real Property free and clear of such junior liens.

Accordingly, the Debtor may convey the Real Property to KK-PB free and clear of the remaining

liens, claims, interests, and encumbrances pursuant to 11 U.S.C. § 363(f)(1).

       29.     Having negotiated, at arms-length, and in the heat of vigorous litigation, the

Settlement Agreement and APA with KK-PB, the Debtor believes and submits that KK-PB is

purchasing the Real Property in good faith and in a non-collusive manner. Accordingly, the

Court, in approving the APA, should specifically find as such pursuant to 11 U.S.C. §§ 363(m)

and (n).

       30.     Finally, because it was an essential term of the Settlement Agreement when

approving the APA and the Debtor’s conveyance of the Real Property to KK-PB under the terms

thereof, the Debtor submits that cause exists for the Court to determine that, pursuant to Federal

Rule of Bankruptcy Procedure 6004(h), the order approving the same is effective immediately

upon entry.



{2234/000/00431358}                         17
            Case 18-19441-EPK        Doc 523    Filed 01/25/19    Page 18 of 79



       WHEREFORE, the Debtor respectfully requests that the Court enter an Order: (a)

approving the Settlement Agreement; (b) making the findings requested in Section 9 of the

Settlement Agreement; (c) barring the specific claims against KK-PB, Mr. Straub, Galle, New

Haven, Mr. Laudano, and Mr. Spano, as well as their related parties and professionals, as set

forth in Section 8 of the Settlement Agreement; (d) approving the APA and authorizing the

conveyance of the Real Property and personal property specified therein to KK-PB or its

designee pursuant to the terms of the APA; (e) retaining jurisdiction over the terms of the

Settlement Agreement, the APA, and the parties thereto to interpret and enforce the Settlement

Agreement and the APA and the Order related thereto; and (f) granting such other relief as the

Court deems just and proper.

                                    Respectfully Submitted,

                                    SHRAIBERG, LANDAU & PAGE, P.A.
                                    Attorneys for the Debtor
                                    2385 NW Executive Center Drive, #300
                                    Boca Raton, Florida 33431
                                    Telephone: 561-443-0800
                                    Facsimile: 561-998-0047
                                    Email: plandau@slp.law
                                    Email: blee@slp.law
                                    Email: ependergraft@slp.law


                                    By: /s/ Eric Pendergraft
                                            Philip J. Landau
                                            Florida Bar No. 504017
                                            Bernice C. Lee
                                            Florida Bar No. 73535
                                            Eric Pendergraft
                                            Florida Bar No. 91927




{2234/000/00431358}                       18
              Case 18-19441-EPK        Doc 523     Filed 01/25/19     Page 19 of 79



                               ATTORNEY CERTIFICATION

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

January 25, 2019, via CM/ECF to all parties registered to receive such notice via electronic

filing.


                                                      /s/ Eric Pendergraft
                                                          Eric Pendergraft




{2234/000/00431358}                         19
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 20 of 79




            EXHIBIT A
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 21 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 22 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 23 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 24 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 25 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 26 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 27 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 28 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 29 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 30 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 31 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 32 of 79




            EXHIBIT B
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 33 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 34 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 35 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 36 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 37 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 38 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 39 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 40 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 41 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 42 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 43 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 44 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 45 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 46 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 47 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 48 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 49 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 50 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 51 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 52 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 53 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 54 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 55 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 56 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 57 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 58 of 79




            EXHIBIT C
            Case 18-19441-EPK         Doc 523       Filed 01/25/19   Page 59 of 79



               AMENDED CONDITIONAL SETTLEMENT AGREEMENT
        This Amended Conditional Settlement Agreement (“Settlement Agreement”) is entered
into as of January 8, 2019 between the Town of Palm Beach, a Florida municipal corporation, 360
South County Road, Palm Beach, Florida 33480 (“Town”) and 160 Royal Palm, LLC, a Florida
limited liability company, 160 Royal Palm Way, Palm Beach, Florida 33480 (“Owner”) (Town
and Owner are hereafter collectively referred to as the “Parties”).
        WHEREAS, on July 30, 2007, Town and Royal 160, LLC (“Former Owner”), the prior
Owner of the Land, as hereinafter defined, entered into a Declaration of Use Agreement, recorded
in the Official Public Records Book 21987, Page 499, of the Public Records of Palm Beach
County, Florida (the “Agreement”), and a Heart of Palm Beach Construction Management
Agreement, recorded in the Official Records Book 21987, Page 510, of the Public Records of Palm
Beach County, Florida (the “CMA”), concerning the conditional use of the land described in
Exhibit A to the Agreement (the “Land”) as a hotel and accessory uses consistent with and subject
to the conditions for the ‘Approval,’ including, among other conditions, a liquidated amount of
$2,000 per violation per day remedy (the “Violation Assessment”), as specifically set forth in the
Agreement;
      WHEREAS, the Land is described in Exhibit A, attached hereto, it is located within the
municipal limits of Town and title to the Land is held by Owner;
       WHEREAS, Town and Owner entered into an Amendment to Declaration of Use
Agreement made on December 28, 2012 and recorded in the Official Public Records Book 25694,
Page 633, of the Public Records of Palm Beach County, Florida (the ‘Amendment’), modifying
the Agreement for the conditional use of the Land as a hotel and accessory uses and for operation
on the Land of the Palm House Hotel (‘Hotel’) consistent with and subject to the conditions for
the ‘Approval’ including, among other conditions, a February 14, 2013 deadline for the completion
of construction of the Hotel (the “Completion Deadline”), as more specifically set forth in the
Amendment;
        WHEREAS, Owner commenced a civil action in December 2012 in the Fifteenth Judicial
Circuit of Palm Beach County, Florida, styled 160 Royal Palm, LLC v. Town of Palm Beach, Case
No.: 502012CA023613XXXXMB (the “Litigation”), seeking a declaratory judgment concerning
the Completion Deadline, which action remains pending but currently stayed based on the
Bankruptcy Action, as hereinafter defined;
        WHEREAS, effective February 15, 2013, Town commenced assessment of the Violation
Assessment based on Owner’s failure to complete construction of the Hotel by the Completion
Deadline, despite Owner’s contention that the Completion Deadline had been extended for two
years, as alleged in the Litigation;
       WHEREAS, Town and Owner entered into a Second Amendment to Declaration of Use
Agreement made on August 13, 2013 and recorded in the Official Public Records Book 26251,
Page 78, of the Public Records of Palm Beach County, Florida (the ‘Amendment’)(hereinafter the

                                                1
            Case 18-19441-EPK          Doc 523       Filed 01/25/19   Page 60 of 79



“Second Amendment” for clarity), modifying the Agreement for the conditional use of the Land
as a hotel and accessory uses and for Owner’s operation on the Land of the Palm House Hotel
(‘Hotel’) consistent with and subject to the conditions for the ‘Approval,’ including, among other
conditions, the Completion Deadline, as specifically set forth in the Second Amendment;
        WHEREAS, in 2014, the Town of Palm Beach Police Department, Code Enforcement
Office initiated a code enforcement action, Case # CE-14-1212, 160 Royal Palm Way, 160 Royal
Palm LLC, against the Land for unauthorized construction of the Hotel by Owner. Owner failed
to satisfy or correct the code enforcement violation resulting in the entry of an Order Assessing
Fine and Order Imposing Lien by the Town of Palm Beach Code Enforcement Board of the Town
of Palm Beach ("Town Code Enforcement") in the amount of $250 a day, commencing January
10, 2015 (the “Code Enforcement Fine”), which is recorded in Official Records Book 27315, page
1368 of the Public Records of Palm Beach County, Florida (the “Code Enforcement Lien”) to
enforce compliance with the code enforcement order (the “Code Enforcement Order”) requiring
the removal of all unpermitted work done beyond the scope of Owner’s approved variances and
building permits and passing all inspections;
       WHEREAS, in 2014 construction of the Hotel was terminated and abandoned without
completion or compliance with the Code Enforcement Order and the building permit for
construction of the Hotel expired;
        WHEREAS, on or about December 15, 2014 a civil action was commenced in the Fifteenth
Judicial Circuit of Palm Beach County, Florida, styled as Ryan Black v. Gerry Matthews, et al,
Case No.: 502014CA014846XXXXMB AG (the “Receivership Action”) by Ryan Black, as a
member and former managing member of Palm House, LLC, a Delaware limited liability company
and the sole member of Owner, seeking appointment of a receiver for Owner;
       WHEREAS, on or about July 20, 2015 the court in the Receivership Action entered an
Amended Agreed Order on Plaintiff's Motion to Appoint Receiver (the “Receivership Order”)
whereby Cary Glickstein (the “Receiver”) was appointed as Receiver for the real and personal
property of Owner, including the Land and the partially constructed Hotel, and directed by the
Receivership Order to pursue completion of the Hotel, upon securing construction financing, as
approved by Town;
        WHEREAS, in November 2015, Receiver applied for and on January 13, 2016, the Town
Council granted the Receiver approval of Site Plan # 1-2016 with Special Exception for
construction of the Hotel (the “Development Approval”), imposing conditions of approval in order
to regulate the use, mitigate any adverse impacts of the use, and insure that said use shall not be
adverse to the public interest, including, in part, correction of the unauthorized construction
underlying the Code Enforcement Lien, which approval was to be further memorialized in a Third
Amendment to Declaration of Use Agreement (the “Third Amendment”), which has not been
executed nor has the work commenced, as authorized by the Development Approval, by
application for a building permit revision;


                                                 2
            Case 18-19441-EPK          Doc 523       Filed 01/25/19   Page 61 of 79



      WHEREAS, in November 2016, the Receiver sought and on December 14, 2016, the Town
Council granted the Receiver’s request for a conditional, temporary abatement of the Violation
Assessment accruing since February 15, 2013, which abatement remains conditionally and
temporarily in effect;
        WHEREAS, on or about November 17, 2016, the Receiver applied for and the Town Code
Enforcement Board granted the Receiver’s request for a conditional, temporary abatement of the
Code Enforcement Fine accruing since January 10, 2015, which abatement remains conditionally
and temporarily in effect. Among the conditions imposed for the continued abatement of the Code
Enforcement Fine was payment to the Town of the Code Enforcement Fine amount accruing
before the abatement date, which amount was paid in full;
       WHEREAS, because the work authorized by the Development Approval could not be
commenced within 12 months from the date of Town Council approval, in December 2016,
Receiver applied for and in January 2017 the Town Council granted the Receiver’s request to
extend the Development Approval for one year through January 13, 2018;
       WHEREAS, because the work authorized by the Development Approval could not be
commenced within 12 months from the date of Town Council approval, in or about December
2017, Receiver applied for and in January 2018 the Town Council granted the Receiver’s second
request to extend the Development Approval for one year through January 9, 2019;
      WHEREAS, on July 3, 2018, an order was entered by the Court in the Receivership Action
expanding the Receiver’s powers and making the Receiver the sole and exclusive manager of
Owner, among other powers;
       WHEREAS, on August 2, 2018, Owner, by and through the Receiver as the sole and
exclusive manager of Owner (“Manager”), filed a petition for Chapter 11 bankruptcy relief in the
United States Bankruptcy Court, Southern District of Florida, West Palm Beach, styled In re: 160
Royal Palm, LLC, Case No.: 18-19441-EPK (the “Bankruptcy Action”);
       WHEREAS, Manager believes the sale of the Land and the Hotel (collectively, the
“Property” or “Project”) to a qualified buyer is in the best interests of Owner’s creditors, Town
and interested parties and represents a final opportunity for the Manager to accomplish what the
Receiver could not by completion of the Hotel as approved by Town;
        WHEREAS, Owner, under the direction of Manager and subject to court approval in the
Bankruptcy Action, intends to sell the property to a qualified buyer who will complete construction
of the Hotel as approved by Town consistent with the Development Approval, a revised CMA and
building permit revision, as described below;
       WHEREAS, the Violation Assessment, Code Enforcement Fine, Code Enforcement Order,
Code Enforcement Lien and impending expiration of the Development Approval in January 2019
separately and collectively create uncertainty in any prospective buyer’s evaluation of the Land
and the Hotel for acquisition purposes and that uncertainty materially and adversely affects the
marketability of the Property and viability of the Project;
                                                 3
             Case 18-19441-EPK         Doc 523       Filed 01/25/19    Page 62 of 79



       WHEREAS, the Town’s interests are furthered by the sale of the Property to a qualified
buyer who will complete the Project in accordance with the Development Approval; and
        WHEREAS, further to the above objectives, the Parties desire to conditionally compromise
and settle all claims, demands, rights, and causes of action with respect to the Violation Assessment
and impending expiration of the Development Approval and Owner is simultaneously seeking by
a separate amended conditional settlement agreement with Town Code Enforcement (the
“Amended CEB Settlement Agreement”) to settle all claims, demands, rights, and causes of action
with respect to the Code Enforcement Order, Code Enforcement Fine and Code Enforcement Lien.
        NOW THEREFORE, in consideration of the mutual promises, premises and covenants
set out in this Settlement Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby expressly acknowledged, and upon the terms and subject to the
conditions contained herein, the Parties expressly agree and covenant as follows:
       Section 1: Incorporation of Recitals
       The Parties expressly incorporate the recitals of this Settlement Agreement as a part hereof.
       Section 2. Continued Abatement of Violation Assessment.
       Town agrees to reinstate, if necessary, and conditionally abate accrual of the Violation
Assessment for an abatement period through May 31, 2019. Upon timely payment of the
Settlement Amount, as defined in Section 3 below, by a “Qualified Buyer,” as defined in Section
7 below, the foregoing abatements shall continue and remain in force and effect conditioned on
completion of construction of the Hotel in accordance with the requirements for extension of the
Development Approval in Section 4 below.
       Section 3: Settlement Amount; Payment
        Town agrees to accept payment of $200,000 (the “Settlement Amount”) from a Qualified
Buyer, as hereinafter defined, in full and final settlement of the Violation Assessment accruing
through May 31, 2019 provided such payment is delivered to Town on or before the earliest of (1)
thirty days from the closing on the sale of the Property or (2) January 31 February 28, 2019.
Payment shall be made in a single payment payable to Town of Palm Beach and delivered to Town
at 360 South County Road, Palm Beach, Florida 33480. Timely payment of the Settlement
Amount shall be an express condition precedent to the abatement of the Violation Assessment
through the abatement period set forth in Section 2.
       Section 4: Extension of Development Approval
The Development Approval shall continue in force and effect pending and subject to timely
performance of this Settlement Agreement. Upon timely payment of the Settlement Amount, Town
agrees to extend the Development Approval through May 31, 2019, provided on or before May
31, 2019 the Qualified Buyer: (i) makes application for and upon Town approval thereafter
executes and delivers the Third Amendment consistent with the Development Approval; (ii) makes
application for and upon Town approval thereafter executes and delivers a revised CMA consistent
                                                 4
            Case 18-19441-EPK          Doc 523       Filed 01/25/19   Page 63 of 79



with the Development Approval; (iii) makes application for a building permit revision for
construction of the Hotel consistent with the Development Approval; and (iv), if required by Town,
concurrent with the Qualified Buyer’s application for Third Amendment and revised CMA, and
solely to approve the change in ownership of the Land from Owner to the Qualified Buyer, makes
application for and receives Town approval for a modification to special exception for construction
and operation of the Hotel, consistent with the Development Approval, or as otherwise requested
by the Qualified Buyer and approved by the Town.
       Section 5: Satisfaction and Discharge of Violation Assessment
       Upon timely completion of the Hotel, as provided in the Third Amendment, the revised
CMA and building permit revision, the Violation Assessment shall be deemed fully satisfied and
discharged. Nothing contained herein shall prevent Town and the Qualified Buyer from agreeing
to an alternative protocol for the timing of the satisfaction and discharge of the Violation
Assessment.

       Section 6. Dismissal of Litigation
        On or before closing on the sale of the Property to a Qualified Buyer following entry of a
court order approving this Settlement Agreement in the Bankruptcy Action and the execution and
delivery of this Settlement Agreement by the Parties, the Litigation shall be dismissed with
prejudice.
       Section 7: Qualified Buyer
        For purposes of this Settlement Agreement, a Qualified Buyer (“Qualified Buyer”) shall
be the purchaser of the Property pursuant to a fully performed contract and sale approved by court
order in the Bankruptcy Action, excluding Owner, Former Owner, Palm House, LLC, any current
or former manager or member of Owner, Former Owner or Palm House, LLC, and any other party
to the Receivership Action or any other pending civil action in which Owner is a party, other than
Town. While this Settlement Agreement is expressly intended for the benefit of a Qualified Buyer,
nothing in this Agreement shall prevent Town, in Town’s discretion, from extending the benefits
conferred under this Settlement Agreement to a buyer who is not a Qualified Buyer hereunder.
       Section 8: Conditional Settlement
        This Settlement Agreement shall be of no force or effect unless it and the Amended CEB
Settlement Agreement are executed and delivered by the respective Parties and approved by a
court order duly entered in the Bankruptcy Action. In the event (1) payment of the Settlement
Amount is not timely paid to Town; (2) a Third Amendment to Declaration of Use Agreement is
not timely executed by and delivered to Town by the Qualified Buyer or (3) construction of the
Hotel is not timely completed by the Qualified Buyer in accordance with the Third Amendment,
revised CMA and building permit revision, then the Development Approval shall expire. Unless
otherwise extended by Town, the Violation Assessment abatement shall terminate and the
assessment and fine shall be reinstated as if the abatement had never been granted, less payments
received by Town, if any. If the Bankruptcy Action is dismissed before the sale of the Property or
                                                 5
             Case 18-19441-EPK          Doc 523       Filed 01/25/19    Page 64 of 79



if Owner is otherwise prevented or unable to sell the Property to a Qualified Buyer, Owner reserves
all of its rights, claims and defenses as asserted in the Litigation and/or that are or as may be
available to Owner in the Bankruptcy Action with regard to the Property, the Violation
Assessment, the Code Enforcement Fine and/or the Code Enforcement Lien.
       Section 9: No Admission of Liability or Fault
        This Agreement is a compromise of a disputed claim and the execution of this Settlement
Agreement is not, and should not be construed to be, as an admission of liability or fault on the
part of any party, their respective successors, assigns, subsidiaries, affiliates, agents, managers,
members, partners, and employees, and by executing this Settlement Agreement the Parties
expressly deny any liability or fault.
       Section 10: Governing Law
       This Settlement Agreement shall be interpreted, construed and enforced pursuant to and in
accordance with the laws of the State of Florida.
       Section 11: Attorneys’ Fees and Costs
        In the event of litigation to enforce the terms of this Settlement Agreement, the prevailing
party shall be entitled to recover its reasonable attorney’s fees and costs from the non-performing
party. Except as specifically provided in this Settlement Agreement, the Parties shall bear their
own respective attorneys’ fees and costs incurred in connection with the Litigation and the
negotiation and performance of this Settlement Agreement.
       Section 12: Time is of the Essence

       Time is of the essence for all dates and time periods expressed herein.

       Section 13: Choice of Law and Forum Selection

        The Parties agree that this Settlement Agreement is made and entered into in the State of
Florida, and shall in all respects be interpreted, enforced and governed under the laws of the
State of Florida without applying conflict of laws principles, and shall be subject to the exclusive
jurisdiction of the courts of Florida. The sole and exclusive venue for any litigation arising out of,
or relating to this Settlement Agreement shall be in Palm Beach, Florida, to the exclusion of any
and all other venues.

       Section 14: Interpretation of Settlement Agreement

        The Parties have been represented by counsel, and have reviewed this Settlement
Agreement through their respective attorneys or have had the opportunity to do so. None of the
Parties (nor any attorney for any of the Parties) shall be deemed to be the drafter of this Settlement
Agreement. Any rule of construction under Florida law requiring that ambiguities be resolved
against the drafting party shall not be employed in the interpretation of this Settlement Agreement.
The Parties further agree that all parts of this Settlement Agreement shall in all cases be
                                                  6
            Case 18-19441-EPK          Doc 523       Filed 01/25/19   Page 65 of 79



construed as a whole according to its fair meaning.

       Section 15: Successors and Assigns

       This Settlement Agreement shall apply to the Parties, as well as to each of their
predecessors, successors and assigns.

     Section 16:       Declaration of Use Agreement, the Amendment and the Second
Amendment

        The Declaration of Use Agreement, the Amendment to Declaration of Use Agreement and
the Second Amendment to Declaration of Use Agreement remain in full force and effect,
subjection to further modification by a Third Amendment to Declaration of Use Agreement
between Town and a Qualified Buyer, as generally described herein.

       Section 17: Authority to Execute Settlement Agreement

         Each of the Parties, and those persons executing this Settlement Agreement on behalf of
the Parties, warrants to the other that each has full power, authority and capacity to execute this
Settlement Agreement. In addition, the Parties warrant and represent that they are the owner of
the claims asserted against the other and have not transferred or assigned any claim, in whole or
in part.

       Section 18: Town Cooperation

        In connection with Owner’s sale of the Property to a Qualified Buyer as authorized and
approved in the Bankruptcy Action, Town agrees to cooperate with the settlement, title or closing
agent, Owner and the Qualified Buyer, at no expense to Town, and use its best reasonable efforts
to timely review and comply with written requests for information, acknowledgements and
confirmations further to Owner’s conveyance of title, confirmation of Qualified Buyer status, and
verification of the recitals set forth in this Settlement Agreement as of the Closing Date.

       Section 19: Headings

        All sections, titles or captions contained in this Settlement Agreement are for
convenience only and shall not be deemed to be a part of this Settlement Agreement, and shall not
affect the meaning or interpretation of this Settlement Agreement.

       Section 20: Amendment to Conditional Settlement Agreement; Merger

        Upon execution by the Parties, this Amended Conditional Settlement Agreement shall
amend and replace the Conditional Settlement Agreement executed by the Parties on October 9,
2018. There have been no written or oral representations made, or relied upon, by the Parties
as inducement for the execution of this Settlement Agreement that are not expressly stated
herein. The terms of this Settlement Agreement are contractual, not mere recitals, and may

                                                 7
            Case 18-19441-EPK         Doc 523       Filed 01/25/19   Page 66 of 79



be enforced by a court of competent jurisdiction. No changes in or additions to this Settlement
Agreement shall be valid, enforceable or recognized, unless made in a writing and signed by all of
the Parties.

       Section 21: Execution in Counterparts

        This Settlement Agreement may be executed in counterparts, each of which shall
constitute an original, and all of which shall constitute one and the same instrument.
Additionally, the different counterparts of this Settlement Agreement may be executed separately
by each signatory, and all such separately executed counterparts, when taken together, shall be
treated as and constitute one and the same instrument. Any signature delivered by electronic
or facsimile transmission shall be treated in all manner and respect as an original document.

        IN WITNESS WHEREOF the Parties have hereunto set their hands and seals the day and
year first above written.




                           SIGNATURES ON FOLLOWING PAGE




                                                8
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 67 of 79
            Case 18-19441-EPK        Doc 523       Filed 01/25/19   Page 68 of 79



                                          EXHBIT A

Legal Description for the Land:

Being Lots 31, 32 and 33, Block F, Royal Park Addition, a subdivision in the Town of Palm Beach,
Palm Beach, Florida, as recorded in Plat Book 4, Page 1, Public Records of Palm Beach County,
Florida




                                              10
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 69 of 79




            EXHIBIT D
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 70 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 71 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 72 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 73 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 74 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 75 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 76 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 77 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 78 of 79
Case 18-19441-EPK   Doc 523   Filed 01/25/19   Page 79 of 79
